           Case 2:20-cv-00966-NR Document 349 Filed 08/10/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                   Plaintiffs                         No. 2:20-CV-0966-NR

                       v.
                                                     Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of                    Electronically Filed
Pennsylvania, et al.,
                         Defendants


          MOTION OF DEFENDANT, KATHY BOOCKVAR,
     FOR ADOPTION AND APPROVAL OF A PROTECTIVE ORDER


      Defendant, Kathy Boockvar, through her undersigned counsel hereby moves

this Honorable Court to adopt and approve a protective order for this matter, and in

support thereof, avers as follows:

      1.       Plaintiffs commenced this action on June 29, 2020. Doc. 1.

      2.       On July 24, 2020, Plaintiffs served interrogatories and requests for

production of documents on Defendant Boockvar.

      3.       Pursuant to an extension of time granted by the Court, Defendant

Boockvar’s responses are due by noon on August 10, 2020. Doc. 335.

      4.       In preparing Defendant Boockvar’s discovery responses, counsel have

identified documents that are confidential or proprietary in nature and must be

protected from public disclosure.
            Case 2:20-cv-00966-NR Document 349 Filed 08/10/20 Page 2 of 3




       5.       Accordingly, Defendant Boockvar requests that this Court adopt and

approve the protective order attached hereto as Exhibit A for purposes of this

litigation.

       6.       Counsel for Defendant Boockvar has discussed this motion and

agreement with Plaintiffs’ counsel and they concur in this request.

Respectfully submitted,



PENNSYLVANIA OFFICE OF                    PENNSYLVANIA DEPARTMENT
ATTORNEY GENERAL                          OF STATE
By: /s/ Karen M. Romano                   By: /s/ Timothy E. Gates
Karen M. Romano (PA ID #88848)            Timothy E. Gates
Keli M. Neary                             Kathleen M. Kotula
Howard G. Hopkirk                         306 North Office Building
Stephen M. Moniak                         Harrisburg, PA 17120
Nicole J. Boland                          (717) 783-0736
Strawberry Square, 15th Floor             tgates@pa.gov
Harrisburg, PA 17120                      kkotula@pa.gov
(717) 787-2717
kromano@attorneygeneral.gov
kneary@attorneygeneral.gov                Kenneth L. Joel
hhopkirk@attorneygeneral.gov              M. Abbegael Giunta
smoniak@attorneygeneral.gov               Governor’s Office of General Counsel
nboland@attorneygeneral.gov               333 Market Street, 17th Floor
                                          Harrisburg, PA 17101
                                          (717) 787-9348
                                          kennjoel@pa.gov
                                          magiunta@pa.gov

                                          Counsel for Kathy Boockvar
                                          Secretary of the Commonwealth of
                                          Pennsylvania



                                          2
        Case 2:20-cv-00966-NR Document 349 Filed 08/10/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Karen M. Romano, Chief Deputy Attorney General, do hereby certify that

I caused the foregoing Motion to Adopt and Approve a Protective Order, to be

filed with the United States District Court for the Western District of Pennsylvania

via the Court’s CM/ECF system, which will provide electronic notice to all counsel

and parties of record.


                                             /s/ Karen M. Romano

                                             KAREN M. ROMANO
                                             Chief Deputy Attorney General


DATE: August 10, 2020
